Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 1 of 216 PageID 115




                                                                         Page 1
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 2 of 216 PageID 116




                                                                         Page 2
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 3 of 216 PageID 117




                                                                         Page 3
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 4 of 216 PageID 118




                                                                         Page 4
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 5 of 216 PageID 119




                                                                         Page 5
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 6 of 216 PageID 120




                                                                         Page 6
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 7 of 216 PageID 121




                                                                         Page 7
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 8 of 216 PageID 122




                                                                         Page 8
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 9 of 216 PageID 123




                                                                         Page 9
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 10 of 216 PageID 124




                                                                         Page 10
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 11 of 216 PageID 125




                                                                         Page 11
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 12 of 216 PageID 126




                                                                         Page 12
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 13 of 216 PageID 127




                                                                         Page 13
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 14 of 216 PageID 128




                                                                         Page 14
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 15 of 216 PageID 129




                                                                         Page 15
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 16 of 216 PageID 130




                                                                         Page 16
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 17 of 216 PageID 131




                                                                         Page 17
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 18 of 216 PageID 132




                                                                         Page 18
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 19 of 216 PageID 133




                                                                         Page 19
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 20 of 216 PageID 134




                                                                         Page 20
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 21 of 216 PageID 135




                                                                         Page 21
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 22 of 216 PageID 136




                                                                         Page 22
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 23 of 216 PageID 137




                                                                         Page 23
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 24 of 216 PageID 138




                                                                         Page 24
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 25 of 216 PageID 139




                                                                         Page 25
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 26 of 216 PageID 140




                                                                         Page 26
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 27 of 216 PageID 141




                                                                         Page 27
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 28 of 216 PageID 142




                                                                         Page 28
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 29 of 216 PageID 143




                                                                         Page 29
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 30 of 216 PageID 144




                                                                         Page 30
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 31 of 216 PageID 145




                                                                         Page 31
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 32 of 216 PageID 146




                                                                         Page 32
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 33 of 216 PageID 147




                                                                         Page 33
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 34 of 216 PageID 148




                                                                         Page 34
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 35 of 216 PageID 149




                                                                         Page 35
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 36 of 216 PageID 150




                                                                         Page 36
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 37 of 216 PageID 151




                                                                         Page 37
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 38 of 216 PageID 152




                                                                         Page 38
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 39 of 216 PageID 153




                                                                         Page 39
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 40 of 216 PageID 154




                                                                         Page 40
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 41 of 216 PageID 155




                                                                         Page 41
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 42 of 216 PageID 156




                                                                         Page 42
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 43 of 216 PageID 157




                                                                         Page 43
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 44 of 216 PageID 158




                                                                         Page 44
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 45 of 216 PageID 159




                                                                         Page 45
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 46 of 216 PageID 160




                                                                         Page 46
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 47 of 216 PageID 161




                                                                         Page 47
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 48 of 216 PageID 162




                                                                         Page 48
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 49 of 216 PageID 163




                                                                         Page 49
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 50 of 216 PageID 164




                                                                         Page 50
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 51 of 216 PageID 165




                                                                         Page 51
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 52 of 216 PageID 166




                                                                         Page 52
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 53 of 216 PageID 167




                                                                         Page 53
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 54 of 216 PageID 168




                                                                         Page 54
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 55 of 216 PageID 169




                                                                         Page 55
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 56 of 216 PageID 170




                                                                         Page 56
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 57 of 216 PageID 171




                                                                         Page 57
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 58 of 216 PageID 172




                                                                         Page 58
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 59 of 216 PageID 173




                                                                         Page 59
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 60 of 216 PageID 174




                                                                         Page 60
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 61 of 216 PageID 175




                                                                         Page 61
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 62 of 216 PageID 176




                                                                         Page 62
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 63 of 216 PageID 177




                                                                         Page 63
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 64 of 216 PageID 178




                                                                         Page 64
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 65 of 216 PageID 179




                                                                         Page 65
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 66 of 216 PageID 180




                                                                         Page 66
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 67 of 216 PageID 181




                                                                         Page 67
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 68 of 216 PageID 182




                                                                         Page 68
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 69 of 216 PageID 183




                                                                         Page 69
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 70 of 216 PageID 184




                                                                         Page 70
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 71 of 216 PageID 185




                                                                         Page 71
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 72 of 216 PageID 186




                                                                         Page 72
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 73 of 216 PageID 187




                                                                         Page 73
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 74 of 216 PageID 188




                                                                         Page 74
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 75 of 216 PageID 189




                                                                         Page 75
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 76 of 216 PageID 190




                                                                         Page 76
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 77 of 216 PageID 191




                                                                         Page 77
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 78 of 216 PageID 192




                                                                         Page 78
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 79 of 216 PageID 193




                                                                         Page 79
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 80 of 216 PageID 194




                                                                         Page 80
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 81 of 216 PageID 195




                                                                         Page 81
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 82 of 216 PageID 196




                                                                         Page 82
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 83 of 216 PageID 197




                                                                         Page 83
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 84 of 216 PageID 198




                                                                         Page 84
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 85 of 216 PageID 199




                                                                         Page 85
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 86 of 216 PageID 200




                                                                         Page 86
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 87 of 216 PageID 201




                                                                         Page 87
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 88 of 216 PageID 202




                                                                         Page 88
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 89 of 216 PageID 203




                                                                         Page 89
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 90 of 216 PageID 204




                                                                         Page 90
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 91 of 216 PageID 205




                                                                         Page 91
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 92 of 216 PageID 206




                                                                         Page 92
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 93 of 216 PageID 207




                                                                         Page 93
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 94 of 216 PageID 208




                                                                         Page 94
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 95 of 216 PageID 209




                                                                         Page 95
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 96 of 216 PageID 210




                                                                         Page 96
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 97 of 216 PageID 211




                                                                         Page 97
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 98 of 216 PageID 212




                                                                         Page 98
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 99 of 216 PageID 213




                                                                         Page 99
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 100 of 216 PageID 214




                                                                         Page 100
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 101 of 216 PageID 215




                                                                         Page 101
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 102 of 216 PageID 216




                                                                         Page 102
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 103 of 216 PageID 217




                                                                         Page 103
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 104 of 216 PageID 218




                                                                         Page 104
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 105 of 216 PageID 219




                                                                         Page 105
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 106 of 216 PageID 220




                                                                         Page 106
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 107 of 216 PageID 221




                                                                         Page 107
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 108 of 216 PageID 222




                                                                         Page 108
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 109 of 216 PageID 223




                                                                         Page 109
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 110 of 216 PageID 224




                                                                         Page 110
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 111 of 216 PageID 225




                                                                         Page 111
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 112 of 216 PageID 226




                                                                         Page 112
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 113 of 216 PageID 227




                                                                         Page 113
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 114 of 216 PageID 228




                                                                         Page 114
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 115 of 216 PageID 229




                                                                         Page 115
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 116 of 216 PageID 230




                                                                         Page 116
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 117 of 216 PageID 231




                                                                         Page 117
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 118 of 216 PageID 232




                                                                         Page 118
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 119 of 216 PageID 233




                                                                         Page 119
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 120 of 216 PageID 234




                                                                         Page 120
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 121 of 216 PageID 235




                                                                         Page 121
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 122 of 216 PageID 236




                                                                         Page 122
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 123 of 216 PageID 237




                                                                         Page 123
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 124 of 216 PageID 238




                                                                         Page 124
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 125 of 216 PageID 239




                                                                         Page 125
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 126 of 216 PageID 240




                                                                         Page 126
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 127 of 216 PageID 241




                                                                         Page 127
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 128 of 216 PageID 242




                                                                         Page 128
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 129 of 216 PageID 243




                                                                         Page 129
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 130 of 216 PageID 244




                                                                         Page 130
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 131 of 216 PageID 245




                                                                         Page 131
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 132 of 216 PageID 246




                                                                         Page 132
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 133 of 216 PageID 247




                                                                         Page 133
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 134 of 216 PageID 248




                                                                         Page 134
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 135 of 216 PageID 249




                                                                         Page 135
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 136 of 216 PageID 250




                                                                         Page 136
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 137 of 216 PageID 251




                                                                         Page 137
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 138 of 216 PageID 252




                                                                         Page 138
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 139 of 216 PageID 253




                                                                         Page 139
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 140 of 216 PageID 254




                                                                         Page 140
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 141 of 216 PageID 255




                                                                         Page 141
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 142 of 216 PageID 256




                                                                         Page 142
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 143 of 216 PageID 257




                                                                         Page 143
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 144 of 216 PageID 258




                                                                         Page 144
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 145 of 216 PageID 259




                                                                         Page 145
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 146 of 216 PageID 260




                                                                         Page 146
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 147 of 216 PageID 261




                                                                         Page 147
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 148 of 216 PageID 262




                                                                         Page 148
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 149 of 216 PageID 263




                                                                         Page 149
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 150 of 216 PageID 264




                                                                         Page 150
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 151 of 216 PageID 265




                                                                         Page 151
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 152 of 216 PageID 266




                                                                         Page 152
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 153 of 216 PageID 267




                                                                         Page 153
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 154 of 216 PageID 268




                                                                         Page 154
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 155 of 216 PageID 269




                                                                         Page 155
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 156 of 216 PageID 270




                                                                         Page 156
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 157 of 216 PageID 271




                                                                         Page 157
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 158 of 216 PageID 272




                                                                         Page 158
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 159 of 216 PageID 273




                                                                         Page 159
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 160 of 216 PageID 274




                                                                         Page 160
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 161 of 216 PageID 275




                                                                         Page 161
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 162 of 216 PageID 276




                                                                         Page 162
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 163 of 216 PageID 277




                                                                         Page 163
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 164 of 216 PageID 278




                                                                         Page 164
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 165 of 216 PageID 279




                                                                         Page 165
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 166 of 216 PageID 280




                                                                         Page 166
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 167 of 216 PageID 281




                                                                         Page 167
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 168 of 216 PageID 282




                                                                         Page 168
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 169 of 216 PageID 283




                                                                         Page 169
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 170 of 216 PageID 284




                                                                         Page 170
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 171 of 216 PageID 285




                                                                         Page 171
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 172 of 216 PageID 286




                                                                         Page 172
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 173 of 216 PageID 287




                                                                         Page 173
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 174 of 216 PageID 288




                                                                         Page 174
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 175 of 216 PageID 289




                                                                         Page 175
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 176 of 216 PageID 290




                                                                         Page 176
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 177 of 216 PageID 291




                                                                         Page 177
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 178 of 216 PageID 292




                                                                         Page 178
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 179 of 216 PageID 293




                                                                         Page 179
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 180 of 216 PageID 294




                                                                         Page 180
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 181 of 216 PageID 295




                                                                         Page 181
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 182 of 216 PageID 296




                                                                         Page 182
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 183 of 216 PageID 297




                                                                         Page 183
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 184 of 216 PageID 298




                                                                         Page 184
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 185 of 216 PageID 299




                                                                         Page 185
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 186 of 216 PageID 300




                                                                         Page 186
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 187 of 216 PageID 301




                                                                         Page 187
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 188 of 216 PageID 302




                                                                         Page 188
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 189 of 216 PageID 303




                                                                         Page 189
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 190 of 216 PageID 304




                                                                         Page 190
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 191 of 216 PageID 305




                                                                         Page 191
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 192 of 216 PageID 306




                                                                         Page 192
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 193 of 216 PageID 307




                                                                         Page 193
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 194 of 216 PageID 308




                                                                         Page 194
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 195 of 216 PageID 309




                                                                         Page 195
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 196 of 216 PageID 310




                                                                         Page 196
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 197 of 216 PageID 311




                                                                         Page 197
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 198 of 216 PageID 312




                                                                         Page 198
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 199 of 216 PageID 313




                                                                         Page 199
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 200 of 216 PageID 314




                                                                         Page 200
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 201 of 216 PageID 315




                                                                         Page 201
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 202 of 216 PageID 316




                                                                         Page 202
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 203 of 216 PageID 317




                                                                         Page 203
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 204 of 216 PageID 318




                                                                         Page 204
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 205 of 216 PageID 319




                                                                         Page 205
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 206 of 216 PageID 320




                                                                         Page 206
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 207 of 216 PageID 321




                                                                         Page 207
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 208 of 216 PageID 322




                                                                         Page 208
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 209 of 216 PageID 323




                                                                         Page 209
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 210 of 216 PageID 324




                                                                         Page 210
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 211 of 216 PageID 325




                                                                         Page 211
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 212 of 216 PageID 326




                                                                         Page 212
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 213 of 216 PageID 327




                                                                         Page 213
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 214 of 216 PageID 328




                                                                         Page 214
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 215 of 216 PageID 329




                                                                         Page 215
Case 6:18-cv-01770-CEM-DCI Document 32-2 Filed 05/13/19 Page 216 of 216 PageID 330




                                                                         Page 216
